UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 02-4916
ANTOINE NOBEL SMITH,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                            (CR-01-180)

                      Submitted: October 3, 2003

                      Decided: October 16, 2003

        Before MOTZ and TRAXLER, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Jeanette Doran Brooks, Research
and Writing Attorney, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Christine Witcover Dean, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. SMITH
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Antoine Nobel Smith appeals his convictions after a jury trial on
charges of carjacking and aiding and abetting the carjacking, viola-
tions of 18 U.S.C. §§ 2, 2119 (2000); brandishing a firearm during
and in relation to the carjacking, a violation of 18 U.S.C. § 924(c)
(2000); and being a felon in possession of a firearm, a violation of 18
U.S.C. § 922(g) (2000). We affirm.

   First, Smith claims the district court erred in allowing the Govern-
ment to impeach a defense witness with that witness’s prior inconsis-
tent posture at his own trial arising from the same incident. We
conclude that there was no error in permitting the defense witness to
be impeached by his prior inconsistent silence. Cf. Jenkins v. Ander-
son, 447 U.S. 231, 238 (1980); Raffel v. United States, 271 U.S. 494,
497 (1926). Even if the district court had erred in allowing the
impeachment, we find any error would be harmless under the stan-
dard set forth in Kotteakos v. United States, 328 U.S. 750, 764-65
(1946).

   Second, Smith contends the district court erred in not providing
him in advance the exact language of the jury instructions. Smith does
not object to the instructions themselves, and concedes that the dis-
trict court complied with Fed. R. Crim. P. 30. Moreover, Smith does
not tell us what he would have done differently had he known the
exact language of the instructions beforehand. We conclude that
Smith has suffered no "actual prejudice." United States v. Horton, 921
F.2d 540, 547 (4th Cir. 1990).

   Finally, Smith challenges the sufficiency of the evidence to support
his conviction. In determining whether sufficient evidence supports a
conviction, the appropriate inquiry is whether, taking the evidence in
the light most favorable to the government, any reasonable trier of
                        UNITED STATES v. SMITH                          3
fact could have found the defendant guilty beyond a reasonable doubt.
See Glasser v. United States, 315 U.S. 60, 80 (1942). This court
"must consider circumstantial as well as direct evidence, and allow
the Government the benefit of all reasonable inferences from the facts
proven to those sought to be established." United States v. Tresvant,
677 F.2d 1018, 1021 (4th Cir. 1982). The jury verdict must be upheld
if there is substantial evidence to support the verdict. See id.; see also
United States v. Murphy, 35 F.3d 143, 148 (4th Cir. 1994). A defen-
dant challenging the sufficiency of the evidence faces a heavy burden.
See United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).
"[A]n appellate court’s reversal of a conviction on grounds of insuffi-
ciency of evidence should be ‘confined to cases where the prosecu-
tion’s failure is clear.’" United States v. Jones, 735 F.2d 785, 791 (4th
Cir. 1984) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)).
With these standards in mind, we find the evidence adduced at trial
to be sufficient to support Smith’s convictions.

  Accordingly, we affirm Smith’s convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED